DECISION AND JUDGMENT
{¶ 1} This is a companion case to App. No. L-08-1221, being released simultaneously as State v. Starks, 6th Dist. No. L-08-1221, 2009-Ohio-___.
 {¶ 2} In 2005, appellant, Verdell Starks, was convicted of multiple robberies in two separate trials. His convictions were affirmed on appeal. State v. Starks, 6th Dist. No. L-05-1417, 2007-Ohio-4897. *Page 2 
 {¶ 3} While the appeal was pending, appellant filed two petitions for postconviction relief. The trial court eventually rejected these petitions, granting the state of Ohio summary judgment on the ground that appellant's claims were barred by the doctrine of res judicata. On the appeal from one of these petitions, we have affirmed the trial court. State v. Starks, supra, 2009-Ohio-___. This is appellant's appeal from the dismissal of his other petition for postconviction relief. Appellant sets forth 22 assignments of error.
 {¶ 4} Pursuant to 6th Dist. Loc. App. R. 12(A), we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision.
 {¶ 5} Appellant's first eight assignments of error are identical to his first eight assignments in the companion case. On authority of that case, these assignments of error are found not well-taken.
 {¶ 6} Assignments of Error Nos. 9 through 13 advance arguments of ineffective assistance of trial counsel which were or could have been raised on direct appeal and thus barred by the doctrine of res judicata. We affirmed the application of res judicata in Assignment of Error No. 3 of the companion case.
 {¶ 7} Additionally, Assignments of Error Nos. 9 through 13, as well as Assignments of Error Nos. 14, and 16 through 22, are not separately argued as required by App. R. 16(A) and may be disregarded pursuant to App. R. 12(A)(2). As a result, these assignments of error are found not well-taken. *Page 3 
 {¶ 8} Assignment of Error No. 15 duplicates appellant's tenth assignment of error in the companion case. On authority of that case, Assignment of Error No. 15 is found not well-taken.
 {¶ 9} On consideration whereof, the judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law; and the fee for filing the appeal is awarded to Lucas County.
JUDGMENT AFFIRMED
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4.
Mark L. Pietrykowski, J., Arlene Singer, J., William J. Skow, P.J., CONCUR. *Page 1